DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Applicants are advised to amend the claim to show the following:
Claim 11. The method of claim 1, wherein the first TID and the second TID belong to a first set of TIDs, the method further comprising: identifying a third TID associated with the first node and a fourth TID associated with the second node as ready for transmission in the first order; adding the third TID and the fourth TID to a second ready to transmit queue; and selecting one of the third TID and the fourth TID for transmission out of order from the first order, wherein the first set of TIDs and the second set of TIDs are processed in parallel.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kyusojin et al. (Pub. No.: US 2001/0030967).
 	Regarding claim 1, Kyusojin discloses a method comprising: identifying first and second transmit identifiers (TIDs) as ready for transmission in a first order, the first TID associated with a first node and the second TID associated with a second node (see Fig. 7, terminal A is associated to identifier A and terminal B is associated to identifier B where the packets are queued in a certain order for transmission such as first in first out order (ex: first order)); and selecting one of the first TID and the second TID for transmission out of order from the first order (see Fig. 13, Fig. 14, para. 0063 – 0065, a packet associated with a particular identifier is dequeued according to the designated bandwidth…in other words, a packet is dequeued based on the designated bandwidth (ex: out of order) and not dequeued according to first in first out order (ex: first order)).
	Regarding claim 8, Kyusojin discloses further comprising preventing the first node from being denied opportunities for communication within a network when the second TID is selected (see para. 0065, a packet is dequeued based on the designated bandwidth so there are opportunities for all identifiers A, B, C,…Z).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kyusojin et al. (Pub. No.: US 2001/0030967) in view of Park et al. (Pub. No.: US 2013/0336250).
	Regarding claim 13, Kyusojin discloses identifying first and second transmit identifiers (TIDs) as ready for transmission in a first order, the first TID associated with a first node in a network and the second TID associated with a second node in the network (see Fig. 7, terminal A is associated to identifier A and terminal B is associated to identifier B where the packets are queued in a certain order for transmission such as first in first out order (ex: first order)); and selecting one of the first TID and the second TID for transmission in the network out of order from the first order (see Fig. 13, Fig. 14, para. 0063 – 0065, a packet associated with a particular identifier is dequeued according to the designated bandwidth…in other words, a packet is dequeued based on the designated bandwidth (ex: out of order) and not dequeued according to first in first out order (ex: first order)).
Kyusojin does not disclose the following claimed features: regarding claim 13, a wireless access point comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions which, when executed by the one or more processors, cause the wireless access point to perform one or more operations.
Regarding claim 13, Park discloses a wireless access point comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions which, when executed by the one or more processors, cause the wireless access point to perform one or more operations (see Fig. 5, para. 0072 – 0073, an access point 70 with a processor 72 and memory 74 for storing software to be executed by the processor for processing…).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Kyusojin, and have the features, as taught by Park, in order to solve a performance degradation problem due to a difference between a time at which information is scheduled in a higher layer and a time at which a channel is actually accessed, as discussed by Park (para. 0010).
	
	Regarding claim 19, Kyusojin discloses wherein the operations further comprise preventing the first node from being denied opportunities for communication within a network when the second TID is selected (see para. 0065, a packet is dequeued based on the designated bandwidth so there are opportunities for all identifiers A, B, C,…Z).









Allowable Subject Matter
Claims 2 – 7, 9 – 12, 14 – 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abinader, JR. et al. (US Pub. No. 2017/0118769), in the same field of endeavor as the present invention, disclose bulk fine timing measurement message scheduling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473